Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3 , 5, 7, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (United States Patent Application Publication 2014/0218949 A1).

With respect to claim 1, Chiang discloses an electronic device comprising: a fixing object member (see 8A in fig.6); a case (see the engagement of the outer shell of 8A in fig.6 with the set of outer shells in fig.6, i.e. the casing also see the embodiment of fig.4) including a fixing target portion comprising a wall portion having a dovetail-shaped engaging target portion and to which the fixing object member is fixed (see the outer portion of the set of outer shells in fig.6, i.e. the casing; also see the embodiment of fig.4 wherein the wall is formed by the outer ring  of hexagons); and a closing member (see the spines of 60 in fig.6 and supporting structure or the spines of the embodiment of fig.4) comprising a dovetail-shaped engagement portion configured to be brought into engagement with the dovetail-shaped engaging target portion and in which an inner circumferential surface thereof is brought into abutment with an outer circumferential surface of the fixing object member (see the engagement of the outer shell of 8A in fig.6 with the set of outer shells in fig.6, i.e. the casing; see engagement of inner hexagons, surrounded by outer hexagons) and an outer circumferential surface thereof is brought into abutment with an inner circumferential surface of the wall portion (see the operation of constructing fig.6; see fig.4 wherein the outer hexagons for the outer circumference).


With respect to claim 3, Chiang discloses the electronic device according to claim 1, wherein the inner circumferential surface of the closing member has an arc-shaped cross section (see the outer circumference of the inner set of hexagons in fig.4).

With respect to claim 5, Chiang discloses the electronic device according to claim 1, wherein the inner circumferential surface of the closing member has an abutment projection protruding from the inner circumferential surface (see the projections on 60 in fig.6) to thereby be brought into abutment with the outer circumferential surface of the fixing object member.

With respect to claim 7, Chiang discloses the electronic device according to claim 3, wherein the inner circumferential surface of the closing member has an abutment projection protruding from the inner circumferential surface (see the projections of 1001 in fig.1) to thereby be brought into abutment with the outer circumferential surface of the fixing object member.

With respect to claim 13, Chiang discloses the electronic device according to claim 1, wherein a width of the closing member is smaller than a width of the wall portion (disclosed by the outer circumference of the inner set of hexagons when compared to the inner circumference of the outer set of hexagons).


With respect to claim 15, Chiang discloses the electronic device according to claim 3, wherein a width of the closing member is smaller than a width of the wall portion (disclosed by the outer circumference of the inner set of hexagons when compared to the inner circumference of the outer set of hexagons).

With respect to claim  16, Chiang discloses a light source unit comprising: the electronic device according to claim 1, wherein the fixing target portion is provided on a light source case having an opening portion formed in a fixing position (see the structure of fig.4), and wherein the fixing object member is a holding plate for holding a light source (see the disclosed by the structure of outer circumference of hexagons in fig.4).


With respect to claim 19, Chiang discloses an electronic device fabrication method comprising: a first step of attaching a closing member (see the spines of 60 in fig.6) to a fixing target portion of a case by bringing a dovetail-shaped engagement portion of the closing member into engagement with a dovetail-shaped engaging target portion (see the engagement of the outer shell of 8A in fig.6 with the set of outer shells in fig.6, i.e. the casing); and a second step of attaching a fixing object member to the fixing target portion by bringing an outer circumferential surfaced of the fixing object member into abutment with an inner circumferential surface of the closing member (see the engagement of the outer shell of 8A in fig.6 with the set of outer shells in fig.6, i.e. the casing).

With respect to claim 20, Chiang discloses a closing member comprising: a dovetail-shaped engagement portion (see the spines of 60 in fig.6) configured to be brought into engagement with a dovetail-shaped engaging target portion of a case (see the engagement of the outer shell of 8A in fig.6 with the set of outer shells in fig.6, i.e. the casing), wherein an inner circumferential surface of the closing member (see the inner circumference of 8A in fig.6) is brought into abutment with an outer circumferential surface of a fixing object member (see the rectangular base of 8A), while an outer circumferential surface of the closing member (see the outer shell of 8A) is brought into abutment with an inner circumferential surface of the case (see the engagement of the outer shell of 8A in fig.6 with the set of outer shells in fig.6, i.e. the casing).

Allowable Subject Matter

	Claims 2 , 4, 6, 8-12, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882